           Case 1:19-cv-08151-CM Document 13 Filed 12/17/19 Page 1 of 1




                             Law Firm 0£ Steven M. W arshawsky
                                         www.warshawsktJlawfirm.com

                                                                                                Tel: ('2!'2)601-1980
                                                                                                Fruc ('21'2) 601-2610
                                                                                 Email: smw@warshawskyl<1wlirm.com

                                         FIL'



VIA ELECTRONIC CASE FILING
Hon. Colleen McMahon
United States Courthouse
Southern District of New York
500 Pearl Street, Rm. 2550
New York, NY 10007
(212) 805-6325
                                                                                                         ~-
                Re:     Raymond Karlin v. City of New York
                        Case No. 19-CV-8151 (CM) (SONY)

Dear Judge McMahon:                                                                       ~, -             /4ii.!. i, c·   I: f., ,~.
                                                                                                             ,111'.A'..   I' f/v~·      -- ·-
        1 represent the plaintiff, Raymond Karlin, in the above-referenced Title VII case. This case has                                        '
                                                                                                                                                    1
been ordered to participate in the SONY mediation program, pursuant to the Second Amended Standing                                                  I
Administrative Order Ml0-468 (see ECF 12). The mediation has been scheduled for February 12, 2020.                                                  1

Accordingly, I am writing on behalf of both parties to request that the initial conference, currently
scheduled for January 10, 2019, be adjourned sine die, pending the outcome of the mediation. The
parties believe that allowing the mediation process to be completed before holding the initial
conference and proceeding with discovery would be in the best interest of judicial economy, and
presents the best chance of an early resolution to this case. We propose contacting the Court within
five days after the mediation, if unsuccessful, to reschedule the initial conference. I have conferred with
defense counsel, Assistant Corporation Counsel Ivan Mendez, and he consents to this letter.

        Thank you for your time and consideration.

                                                          Respectfully submitted,




                                                          Steven M. Warshawsky (SW 5431)




cc: Ivan Mendez, Esq. (via ECF)
